Case 1:19-cv-09038-GBD-SDA Document 233 Filed 09/13/21 Page 1 of 2

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900
September 13, 2021

Magistrate Judge Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron:

To remind the Court, | represent Mr. Antolini in this matter. By your Order of 8/31/2021 [DE
224], you stated, inter alia, that “the Court hereby lifts the discovery stay” that had been in
effect for a period of four (4) months. However, these defendants have stalled their
discovery responses for a much longer period of time, i.e., since January 19, 2021.

However, the lawyer for these defendants defiantly refuses to comply with said Order in yet
another blatant sordid act of stonewalling.

On September 3, 2021 affiant emailed the lawyer and advised that “Your discovery
responses are now due and owing. We expect them no later than September 7, 2021 in
order to avoid judicial intervention. Moreover, you need to provide us various dates and
times for the depositions of defendants for the week of September 13, 2021”.

The response was nothing short of repugnant as in their inimitable fashion it was declared
that Plaintiff would have to wait yet another thirty (30) days for the responses to our
Discovery Requests. Moreover, they informed us that they would provide the availability for
the defendants “shortly”. My response was simple: “We will let the Court decide”.
Defendants’ response was the usual elongated regurgitation of a lot of nothing.

Seeking to avoid judicial intervention, | called defendants’ lawyer twice last week and |
have not heard back since. How do | explain this to my client I’m not yet sure, as how do!
explain to him why this need go on. | do believe that at the present moment substantial
Case 1:19-cv-09038-GBD-SDA Document 233 Filed 09/13/21 Page 2 of 2

STUART H. FINKELSTEIN, ESQ.

sanctions should be and need be assessed by the Court.

Along other lines, | am asking the Court for a two week extension of Plaintiffs Motion for
sanctions as we just received the transcript at 4:00 pm this past Friday. If he had called me
back, | would informed him of this as well.

Thanking the Court for your time, | remain,

 

SHF/tc
To all via ECF
